MEMORANDUM **
Walid Mouldi Ayari, a native and citizen of Tunisia, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s (“U”) decision denying his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of reopening for abuse of discretion, factual findings for substantial evidence, and legal determinations de novo. Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003). We deny the petition for review.
The BIA concluded that Ayari failed to show prima facie eligibility for asylum, the underlying substantive relief requested. See id. at 785 (stating that a motion to reopen will not be granted unless the movant establishes a prima facie case of eligibility for the underlying relief). Ayari made no argument before the IJ, BIA or this court as to why his asylum claim was not time-barred, see 8 U.S.C. § 1158(a)(2)(B), so there was no abuse of discretion. As to withholding of removal, Ayari’s generalized fear that Islamic fundamentalism may spread to Tunisia did not satisfy his burden of making a prima facie showing that it is more likely than not that he would be subject to persecution if removed to Tunisia. See Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.